DOMBROSKI, Chief Judge,
dissenting:
I concur in Judge Lucas’ dissenting opinion.
I am convinced that Article 128(b)(1) of the Uniform Code of Military Justice presently incorporates the Price rule. Further, MCM, Part IV, ¶ 54c(4)(a)(ii), to the effect that an unloaded pistol presented as a firearm is not a dangerous weapon for purposes of this assault statute, is an accurate statement of a long-standing legal principle under the UCMJ.
This Court reviews far too many cases, and from my perspective an increasing number of cases, wherein firearms are used in the commission of other crimes. It is time for the UCMJ and the Manual to recognize that firearm use (appropriately defined) in the commission of other offenses, whether the firearm be loaded or unloaded, seriously aggravates the criminal misconduct and warrants increased punishment. I would urge quick adoption of appropriate changes to the Code and the Manual.